DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11 September 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25virtual surface feature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 25, the use of the term “virtual surface feature” is confusing. It is not understood if said term refers to the “virtual tooth surface feature” of the claim 1, or if it refers to another virtual feature. For examination purposes, the recitation will be treated as the “virtual tooth surface feature” of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, 6, 9 and 23-26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chishti et al. (US 6471511 B1).
Regarding claim 1, Chishti et al. discloses a computing device implemented method of virtually identifying and testing force applied to teeth, including
determining, via the computing device, a target virtual dental model for an initial virtual dental model that is based on initial orthodontic data (IOD) of physical teeth (col. 1, line 33-36 – “methods and apparatus for defining appliance configurations at the steps of a process of repositioning teeth from an initial tooth arrangement to a final tooth arrangement”); 
generating, via the computing device,  a treatment plan including a segmented path for virtual teeth from the initial virtual dental model to the target virtual dental model, each segment having a corresponding dental appliance to move the virtual teeth to a subsequent segment (col. 1, lines 33-39 – “define how repositioning is accomplished by 
displaying, on a graphical user interface, a representation of, a force applied to the virtual teeth by the corresponding virtual dental appliance of a particular segment of the treatment plan and a virtual tooth surface feature on one of the virtual teeth (col. 1, lines 59-62 – “specifies the appliances so that they apply an acceptable level of force…and achieve the desired increment of tooth repositioning in an acceptable period of time”; col. 2, lines 30-40 – “clinical constraints can include a maximum rate of displacement of a tooth, a maximum force on a tooth, and a desired end position of a tooth. The maximum force can be a linear force or a torsional force. The maximum rate of displacement can be a linear or a angular rate of displacement. The apparatus of the invention can be implemented as a system, or it can be implemented as a computer program product, tangibly stored on a computer-readable medium, having instructions operable to cause a computer to perform the steps of the method of the invention”, and in col. 4, lines 36-43 – “The client process is advantageously programmed to allow the clinician to display an animation of the positions and paths and to allow the clinician to reset the final positions of one or more of the teeth and to specify constraints to be applied to the segmented paths”, and col. 10, lines 52-55 – “To provide for interaction with a user, the invention can be implemented using a computer system having a display device such as a monitor or LCD (liquid crystal display) screen for displaying information to the user”. Therefore, if it is disclosed that the program displays an animation of the position and path of the teeth movement in a monitor or LCD screen. The movement/animation is understood that is a representation of the results of a force applied to the virtual teeth); 

receiving, via the computing device, an adjustment to a shape or placement of the virtual tooth surface feature to improve the resulting configuration (see Fig. 2, elements 202, 210, 220, 230, 232, 240, and col. 5, lines 7-43 - “process 200 implementing the appliance-calculation step…”); 
displaying, on the graphical user interface, a representation of a revised force applied to the virtual teeth by the corresponding virtual dental appliance and the virtual tooth surface feature (see Fig. 2, the elements 202, 210, 220, 230, 232, 240 show the loop of creating a finite element model and applying a finite element analysis based on a set of control parameters that includes forces applied to the virtual teeth to reach certain position, if the position is not reached recalculate and do it again. Each loop sequence, as indicated above, is done to reach an acceptable end position of the teeth for a particular tooth path segment, or if the acceptable end position is not reached a new virtual dental appliance is generated, in this way using different forces to be applied to the virtual teeth,. Furthermore, a revised force also is used to be applied to the virtual tooth surface by the virtual dental appliance when the next path segment is calculated. Col. 5, lines 21-32, col. 4, lines 36-43 and col. 10, lines 52-55 - it is disclosed that the program displays an animation of the position and path of the teeth movement in a monitor or LCD 
determining, via the computing device, a resulting configuration of the virtual teeth based on the revised force applied to the virtual teeth (Fig. 2 and col. 4, lines 36-67 and col. 10, lines 52-55 - if it is disclosed that the program displays an animation of the position and path of the teeth movement in a monitor or LCD screen. The movement/animation is understood to be that representation of the results of the force applied to the virtual teeth); and 
outputting, via an output interface, an identification of a placement of an actual feature, corresponding to the placement of the virtual tooth surface feature, on an actual tooth, corresponding to the one of the virtual teeth (col. 6, lines – 19-25 - “model aligner is then computationally manipulated to place it over the modeled teeth in the model jaw to create a composite model of an in-place aligner (step 340). Optionally, the forces required to deform the aligner to fit over the teeth, including any hardware attached to the teeth, are computed and used as a figure of merit in measuring the acceptability of the particular aligner configuration”).  
Regarding claim 2, Chishti et al. discloses further including displaying a possible location where the virtual tooth surface feature can be placed on the one of the virtual teeth prior to receiving the adjustment. (See step 340 – “model aligner is then computationally manipulated to place it over the modeled teeth in the model jaw to create a composite model of an in-place aligner” and col. 6, lines 18-37).
Regarding claim 3, Chishti et al. discloses further including presenting an editing tool for the corresponding virtual dental appliance in response to the determined resulting 
Regarding claim 5, Chishti et al. discloses further including displaying, on the user interface, a representation of a force from neighboring virtual teeth. (See col. 4, lines 36-43 – “…process is advantageously programmed to allow the clinician to display an animation of the positions and paths and to allow the clinician to reset the final positions of one or more of the teeth and to specify constraints to be applied to the segmented paths”, and col. 10, lines 52-55 – “… provide for interaction with a user, the invention can be implemented using a computer system having a display device such as a monitor or LCD (liquid crystal display) screen for displaying information to the user”, col. 2, lines 4-8 – “The methods include providing a digital finite element model of the shape and material of each of a sequence of appliances to be applied to a patient; providing a digital finite element model of the teeth and related mouth tissue of the patient”. It is understood, that the model of the teeth and related mouth tissue for creating the sequence is a result of the force applied to the virtual teeth, and it is displayed in an animation of the position and path of the teeth movement in a monitor or LCD screen. Furthermore, it is understood that the movement/animation is a representation of the results of a force applied to any or all of the virtual teeth. Therefore, if all virtual teeth are modeled and displayed, it is understood that it is included the neighboring virtual teeth.)
Regarding claim 6, Chishti et al. discloses that it further includes displaying, on the user interface, a representation of gingival force. (See col. 4, lines 36-43 – “… process is advantageously programmed to allow the clinician to display an animation of the positions and paths and to allow the clinician to reset the final positions of one or more of 
Regarding claim 9, Chishti et al. discloses that it further includes identifying where the corresponding virtual dental appliance will stretch based on the force applied to the virtual teeth. (Col. 6, lines 18-24 – as mentioned above, it is understood that the /movement/animation is a representation of the results of a force applied to the virtual teeth and the impact of the force on the virtual teeth.)
Regarding claim 23, Chishti et al. discloses further including receiving, from a user, one or more parameters associated with the force and the revised force applied to the virtual teeth.  (See col. 3, lines 21-30 – “The tooth movements will be those normally associated with orthodontic treatment, including translation in all three orthogonal directions relative to a vertical centerline, rotation of the tooth centerline in the two orthodontic directions ("root angulation" and "torque"), as well as rotation about the 
Regarding claim 24, Chishti et al. discloses that the one or more parameters includes a center of the virtual dental appliance and teeth size.  (See col. 3, lines 28-27 – “all three orthogonal directions relative to a vertical centerline”, and col. 5, lines 10-19 – including teeth parameters of shape and position)
Regarding claim 25,
Regarding claim 26, Chishti et al. discloses that it further includes dynamically adjusting a location of the virtual tooth surface feature on one of the virtual teeth based on user input. (See col. 5, lines 10-19 – based on the user input of the initial shape of the aligner based on the initial teeth configuration and the desired end configuration of the teeth, the each aligner shape changes along the treatment. In this way adjusting the location of contact between the aligner and the virtual teeth.)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8 are rejected under 35 U.S.C.103(a) as being unpatentable over Chishti et al. (US 6471511 B1) aka Chishti (‘511), as applied to claim 1, in further view of Chishti et al. (US 6227850 B1) aka Chishti (‘850)
Regarding claim 4, Chishti (511) discloses the claimed invention substantially as claimed, as set forth above for claim 1, and Chishti et al provides for the “interaction with a user, the invention can be implemented using a computer system having a display device such as a monitor or LCD (liquid crystal display) screen for displaying information to the user and input devices by which the user can provide input to the computer system such as a keyboard, a two-dimensional pointing device such as a mouse or a trackball, or a three-dimensional pointing device such as a data glove or a gyroscopic mouse, where the computer system can be programmed to provide a graphical user interface through which computer programs interact with users and can be programmed to provide a virtual reality, three-dimensional display interface” (col. 10, lines 52-64).  
However, Chishti et al. does not disclose further including illustrating the force applied to the virtual teeth by the corresponding virtual dental appliance on the initial virtual dental model and simultaneously illustrating a desired force on the initial virtual dental model. 
Regarding claim 8, Chishti (511) discloses the claimed invention substantially as claimed, as set forth above for claim 1, and Chishti et al provides for “interaction with a user, through a computer system having a display device such as a monitor or LCD (liquid crystal display) screen for displaying information to the user and input devices by which the user can provide input to the computer system such as a keyboard, a two-dimensional pointing device such as a mouse or a trackball, or a three-dimensional pointing device such as a data glove or a gyroscopic mouse, where the computer system can be programmed to provide a graphical user interface through which computer programs 
However, Chishti et al. does not disclose including quantifying the force with respect to a single point of a virtual tooth.
Chishti (‘850) teaches that the viewer program allows to view forces (magnitudes and directions) exerted on the teeth by the aligner or by other teeth (col. 19, lines 8-14) and to identifying and testing the force with respect to a single point of a virtual tooth (col. 19, lines 20-23).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implemented system through a computer system of Chishti (‘511), with the forces applied to the teeth Chishti (‘850), in order to study the forces exerted on a tooth throughout the course of treatment and regarding identifying a single point of the tooth it allows the clinician to select two points on the rendered image and receive a display indicating the distance between the points.
Claim 7 is rejected under 35 U.S.C.103(a) as being unpatentable over Chishti et al. (US 6471511 B1), as applied to claim 1, in further view of Wen et al. (US 20060275736 A1).  
Chishti et al. discloses the claimed invention substantially as claimed, as set forth above for claim 1, and Chishti et al provides for “interaction with a user, the invention can be implemented using a computer system having a display device such as a monitor or LCD (liquid crystal display) screen for displaying information to the user and input devices by which the user can provide input to the computer system such as a keyboard, a two-dimensional pointing device such as a mouse or a trackball, or a three-dimensional 
However, Chishti et al. does not disclose displaying, on the user interface, a representation of the force from virtual bone structures. 
Wen et al. teaches a computing device including virtually identifying and testing the force from bone structures ([0267] – “the software is configured to prevent the root from rotating or displacing beyond the boundaries defined by the jaw bone. In another variation, once the root collided with the boundary defined by the jaw bone, a color change within the interfering section of the root and the jaw bone will be displayed in the user interface as a different color”).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Chishti’s implemented system through a computer system, to the Wen’s  forces applied to the bone structures, in order provide interfering section in this way warn the operator of such conditions.
Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11 September 2020 have been fully considered but they are not persuasive. 
Regarding claim 1-3, 6 and 9 rejection, applicant disagrees with the use of the prior art of Chishti’511. It is argued that Chishti does not disclose a representation of a force and a revised force applied to virtual teeth.
The Office disagrees, the language used in the claim 1 is “a representation of a force applied to the virtual teeth by the corresponding virtual dental appliance”. It is understood that when a virtual tooth is moved is a result of a force applied by the deformation of the aligner to the surface of said virtual tooth. Therefore, if said movement is the output of a force applied to the tooth/teeth, it is understood that it said movement is a representation of a “force” and the “revised force” applied to that virtual teeth for every segment of the treatment plan.
Therefore, it is understood that Chishti complies with the claim language, making the rejection proper.
Regarding the obviousness rejection of claims 4, 5, 7 and 8, the Office understands that due to the reasons given above the rejections were proper.
Therefore, for all the reasons given above the Office understands that the present application is not ready for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIRAYDA A APONTE/Examiner, Art Unit 3772     

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772